       Case 4:19-cv-04757 Document 7 Filed on 01/04/20 in TXSD Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

LEE PERRY                                                   §
                                                            §
        Plaintiff,                                          §
                                                            §
v.                                                          §   CIVIL ACTION NO. 4:19-CV-4757
                                                            §
WAYNE CHRISTIAN, ET. AL.                                    §
    Defendants.                                             §


                             DISCLOSURE OF INTERESTED PARTIES


        Pursuant to Federal Rule of Civil Procedure 7.1 and the Court’s December 9, 2019 Order

for Conference and Disclosure of Interested Parties, Defendant American Petroleum Institute and

Michael Sommers, CEO (collectively “API”)1 files this Disclosure of Interested Parties, as

follows:

        1.       As required by Federal Rule of Civil Procedure 7.1, American Petroleum Institute

discloses that it is a nonprofit 501(c)(6) corporation organized under the laws of the District of

Columbia.

        2.       As required by the Court’s December 9, 2019 Order for Conference and

Disclosure of Interested Parties, API discloses that, to the best of its knowledge, the following

are the persons, associations, firms, partnerships, corporations, affiliates, parent corporations, or

other entities that are financially interested in the outcome of this litigation:

                 a)       American Petroleum Institute;



1
  Plaintiff’s Complaint could be construed to include API’s Chief Executive Officer, Mr.
Michael Sommers, individually, as a Defendant. To the extent the Complaint includes Mr.
Sommers as a Defendant, Mr. Sommers is included in this Motion with API.


Defendant’s Disclosure of Interested Parties                                                 Page 1
       Case 4:19-cv-04757 Document 7 Filed on 01/04/20 in TXSD Page 2 of 3



                 b)       Michael Sommers (to the extent the Plaintiff’s Complaint could be

                          construed to include American Petroleum Institutes’s Chief Executive

                          Officer, Michael Sommers, individually, as a Defendant).

        3.       Additionally, the other parties to this lawsuit, listed below, may also be persons,

associations, firms, partnerships, corporations, affiliates, parent corporations, or other entities

that are financially interested in the outcome of this litigation. Except as otherwise indicated

below, American Petroleum Institute lacks sufficient knowledge regarding whether any of them

are properly named or publicly traded:

                 a)       Wayne Christian;

                 b)       The Railroad Commission of Texas;

                 c)       Andrew Wheeler;

                 d)       The United States Environmental Protection Agency;

                 e)       Sonny Perdue;

                 f)       The United States Department of Agriculture;

                 g)       ConocoPhillips Corporation (as named in Plaintiff’s Complaint; correct
                          name of entity is ConocoPhillips and ConocoPhillips Company per
                          Motion to Dismiss, Document No. 4);
                 h)       David A. Scott;
                 i)       The Mississippi State Oil & Gas Board;
                 j)       Marathon Oil Corporation;
                 k)       Bill Hill Oil & Gas Company;
                 l)       Hilcorp Energy Company; and
                 m)       Plaintiff Lee Perry.




Defendant’s Disclosure of Interested Parties                                                Page 2
       Case 4:19-cv-04757 Document 7 Filed on 01/04/20 in TXSD Page 3 of 3



                                               Respectfully submitted,

                                               ROTHFELDER & FALICK, L.L.P.

                                               /s/ Michael C. Falick
                                               Michael C. Falick
                                               Texas Bar No. 06794600
                                               mfalick@rothfelderfalick.com
                                               1201 Louisiana, Suite 550
                                               Houston TX 77002
                                               Telephone: 713-220-2288
                                               Telecopier: 713-658-8211
                                               ATTORNEYS FOR DEFENDANT,
                                               AMERICAN PETROLEUM INSTITUTE

                                     CERTIFICATE OF SERVICE

        I certify that on January 4, 2020, I served a true and correct copy of this document via
ECF to all parties registered to receive service electronically, and via certified mail, return
receipt requested, upon the counsel or parties listed below.

        Lee Perry, pro se Plaintiff
        P. O. Box 524203
        Houston, TX 77052

                                               /s/ Michael C. Falick
                                               Michael C. Falick




Defendant’s Disclosure of Interested Parties                                            Page 3
